Citation Nr: 0414451	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-26 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to an initial compensable disability rating 
for residual scar of a projectile shell injury to the right 
buttock.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from January 1952 
to November 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied service connection for a respiratory disorder and 
for a back disability.  Additionally, the RO granted service 
connection for residual scar of a projectile shell injury to 
the right buttock and assigned a noncompensable evaluation to 
this disability, effective from October 2002.  

The noncompensable disability rating assigned to the 
service-connected residual scar of a projectile shell injury 
to the right buttock is based on an initial grant of service 
connection for this disorder.  As such, the entire period 
associated with this service-connected disability will be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, 
the rating issue with regard to this service-connected 
disorder is correctly characterized as listed on the title 
page of this decision.  

The issue of entitlement to service connection for a 
respiratory disorder will be addressed in the Remand portion 
of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The veteran's lumbar myositis is not related to his 
period of active duty.  

3.  The service-connected residual scar of a projectile shell 
injury to the right buttock is asymptomatic.  


CONCLUSIONS OF LAW

1.  Lumbar myositis was not incurred in, or aggravated by, 
active military duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for an initial compensable disability rating 
for the service-connected residual scar of a projectile shell 
injury to the right buttock have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805 (2002); 38 C.F.R. §§ 3.321(b)(1) and 4.118, 
Diagnostic Codes 7803-7805 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court Of Appeals For Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In letters dated in October 2002 and December 2002, the 
statement of the case (SOC) issued in August 2003, and a 
letter dated in October 2003, the RO informed the veteran of 
the provisions of the VCAA, the criteria used to adjudicate 
his service connection (back) and compensable rating claims, 
the type of evidence needed to substantiate these issues, as 
well as the specific information necessary from him.  
Further, the August 2003 SOC advised the veteran of the 
evidence of record and of the reasons and bases for the 
decision.  In addition, in the October 2002 letter, the RO 
specifically notified the veteran that VA would assist in 
obtaining identified records but that it was his duty to give 
enough information to enable VA to obtain any such available 
additional records.  

Moreover, in the October 2002 letter, the RO notified the 
veteran of his opportunity to provide the agency "the name 
of the person, agency, or company who has records that . . . 
[he] think[s] will help . . . [the agency] decide . . . [his] 
claim."  This statement, which references the veteran's 
opportunity to provide VA with information describing 
additional evidence, appears to satisfy the "fourth 
element" of the VCAA notice requirements (which stipulates 
that VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)").  

Further, the Board notes that the RO informed the veteran of 
the specific information necessary from him and of his 
opportunity to submit any pertinent evidence in the October 
2002 letter, which was issued prior to the initial denial of 
the service connection (back) and compensable rating claims 
in March 2003.  Consequently, the Board finds no defect in 
terms of the timing of the VCAA notice requirement.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Further, during the current appeal, the veteran underwent 
pertinent VA examinations of his back and service-connected 
right buttock scars.  

Moreover, in VA Form 21-526, Veteran's Application For 
Compensation And/Or Pension, which was received at the RO in 
October 2002, the veteran asserted that "no physical 
examination was done when . . . [he received his] discharge 
on November 1, 1956."  In this regard, the Board notes that 
included in the claims folder is a copy of a separation 
examination completed on the veteran on October 30, 1956.  
His service personnel records indicate that he was discharged 
from active military duty on November 1, 1956.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issues on appeal would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

II.  Service Connection For A Back Disability

A.  Factual Background

Available service medical records are negative for complaints 
of, treatment for, or findings of a back disability.  The 
separation examination, which was conducted in October 1956, 
demonstrated that the veteran's spine was normal.  

In February 2003, the veteran underwent a VA spine 
examination.  At that time, he denied having experienced any 
direct trauma to his low back.  Rather, he described the 
onset of low back pain "some time . . . after the injury to 
his buttocks."  At the time of the post-service VA 
evaluation in February 2003, the veteran complained of 
intermittent low back pain, an inability to lift heavy 
objects secondary to this low back pain, occasional sharp low 
back pain associated with turning his trunk, as well as 
occasional numbness to both calves associated with the low 
back pain.  

The examiner diagnosed lumbar myositis and noted that the 
veteran has no other back disability.  Additionally, the 
examiner found no association between the veteran's lumbar 
myositis and his active military duty.  In particular, the 
examiner cited the absence of treatment for a low back injury 
and the lack of association between low back pain and the 
artillery shell fragment wound in the service medical 
records, the veteran's own denial of direct trauma to his low 
back, as well as the veteran's own admission that his low 
back pain began sometime after the in-service wound to his 
buttock.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Throughout the current appeal, the veteran has asserted that 
he developed a back disability during his active military 
duty.  Specifically, in the substantive appeal which was 
received at the RO in August 2003, the veteran contended that 
he experiences "permanent . . . and continuous lower back 
pain due to the excessive and heavy equipment [that he was] 
forced to . . . carr[y] . . . during the Korean Conflict."  
The veteran described such equipment as machine guns and 
rifles and explained that he carried these items mostly 
during long walks and exercises.  

The Board acknowledges that the VA examination recently 
conducted in February 2003 included the examiner's diagnosis 
of lumbar myositis.  Significantly, however, the examiner 
found no association between this disability and the 
veteran's active military duty.  Specifically, the examiner 
cited the absence of treatment for a low back injury 
(including the lack of association between low back pain and 
the artillery shell fragment wound) in the service medical 
records, the veteran's own denial of direct trauma to his low 
back, as well as the veteran's own admission that his low 
back pain began sometime after the in-service wound to his 
buttock.  In this regard, the Board notes that the available 
service medical records as well as the absence of 
post-service private or VA medical treatment for a back 
condition support the examiner's conclusions.  

Consequently, the Board must conclude that the available 
evidence of record does not provide competent evidence of an 
association between the veteran's diagnosed lumbar myositis 
and his active military duty.  Without competent evidence of 
such an association, service connection for the diagnosed 
lumbar myositis cannot be granted.  The preponderance of the 
evidence is, therefore, against the veteran's claim for 
service connection for a back disability, and the reasonable 
doubt doctrine is not for application.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002).  



III.  Initial Compensable Rating For Service-Connected 
Residual Scar Of A Projectile Shell Injury To The Right 
Buttock

A.  Factual Background

According to the service medical records, in June 1953, the 
veteran was hospitalized for treatment for a penetrating 
missile wound to his buttock and hip.  The wound was sutured.  
A physical examination reflected no nerve or artery 
involvement.  

In the report of the October 1956 separation examination, the 
examiner noted that the veteran had been hospitalized in 
Korea in 1953 for wounds sustained to his right buttock.  In 
addition, the examiner explained that the separation 
evaluation indicated that the scar on the veteran's right 
flank was well-healed.  

A DD 214, Report Of Separation From The Armed Forces Of The 
United States, indicated that, while serving in Korea, the 
veteran had sustained a shell fragment wound to his right 
buttock in June 1953.  This service personnel record also 
noted that the veteran had been awarded the Purple Heart 
Medal as well as the Combat Infantryman Badge.  

In February 2003, the veteran underwent a VA scars 
examination.  This evaluation of the veteran's right buttock 
scar demonstrated a measurement of 8 centimeters by 
1 centimeters; no pain to palpation; no adherence to 
underlying tissue; smooth texture; no instability (or 
frequent loss of covering of the skin over the scar such as 
from ulceration or breakdown of the skin); no elevation or 
depression; no underlying soft tissue damage; no deepness; no 
keloid formation, inflammation, or edema; same color as that 
of the surrounding skin; no area of induration or 
inflexibility of the skin in the area of the scar; no 
limitation of motion of the scar; 5/5 hip extension, 
abduction, internal rotation, and external rotation; and 5/5 
hip flexion.  The examiner concluded that the veteran's right 
buttock scar was superficial and diagnosed residual of 
projectile shell injury to the right buttock with no 
limitations.  

In March 2003, the RO considered this in-service, and 
post-service, evidence.  In particular, the RO concluded that 
the evidence warranted the grant of service connection for 
residual scar of a projectile shell injury to the right 
buttock.  Additionally, the RO determined that the negative 
objective findings shown on the recent VA examination did not 
support a compensable evaluation for this service-connected 
disability.  As such, the RO awarded a noncompensable rating 
to this disorder, effective from October 2002.  

The service-connected residual scar of a projectile shell 
injury to the veteran's right buttock remains evaluated as 
noncompensably disabling.  No additional relevant medical 
records regarding this disability have been received during 
the current appeal.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

Initially, the Board notes that the schedular criteria by 
which scars are rated changed during the pendency of the 
veteran's appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) (effective August 30, 2002) codified at 38 C.F.R. 
§ 4.118 (2003).  Therefore, adjudication of a claim of 
entitlement to an initial compensable disability rating for 
the service-connected residual scar of a projectile shell 
injury to the right buttock must also include consideration 
of both the old and the new criteria.  The General Counsel of 
VA has held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the former and revised versions of the 
regulation.  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

In the present case, the RO has evaluated the veteran's 
service-connected residual scar of a projectile shell injury 
to the right buttock under the diagnostic code which rates 
impairment resulting from limitation of function of the part 
affected.  This particular diagnostic code, however, has not 
changed.  See, 38 C.F.R. § 4.118, Diagnostic Code 7805 
(effective prior to, and since, August 30, 2002).  In the SOC 
issued in August 2003, the RO informed the veteran of this 
fact.  

Further, according to the relevant diagnostic code which 
rates impairment resulting from limitation of extension of 
the thigh, evidence that such range of motion is limited to 
5 degrees warrants the grant of a 10 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2003).  
According to the relevant diagnostic code which rates 
impairment resulting from limitation of flexion of the thigh, 
evidence that such range of motion is limited to 45 degrees 
supports the award of a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2003).  The next 
higher rating of 20 percent requires evidence of limitation 
of flexion of the thigh to 30 degrees.  Id.  A 30 percent 
disability evaluation necessitates evidence of limitation of 
flexion of the thigh to 20 degrees.  Id.  The highest 
disability rating allowable under this diagnostic code, 
40 percent, requires evidence of limitation of flexion to 
10 degrees.  Id.  

Moreover, the Board notes that other diagnostic codes 
concerning impairment associated with service-connected scars 
may also be considered in the present case.  First, according 
to old criteria of Diagnostic Code 7803, evidence that a 
superficial service-connected scar is poorly nourished with 
repeated ulceration warrants the grant of a 10 percent 
disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  Pursuant to the new rating criteria, Diagnostic 
Code 7803 now stipulates that a 10 percent disability 
evaluation will be warranted with evidence of a superficial 
service-connected scar that is unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2003).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.  38 C.F.R. § 4.118, Note 1 following 
Diagnostic Code 7803 (2003).  A superficial scar is one not 
associated with the underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Note 2 following Diagnostic Code 7803 (2003).  

Second, according to the old criteria of Diagnostic 
Code 7804, evidence that a superficial service-connected scar 
is tender and painful on objective demonstration warrants the 
assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).  This 10 percent 
evaluation will be assigned when the requirements are met, 
even though the location may be on the tip of the finger or 
toe and the rating may exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, Note 1 following 
Diagnostic Code 7804 (2002).  Pursuant to the new rating 
criteria, Diagnostic Code 7804 now stipulates that a 
10 percent disability evaluation will be warranted with 
evidence that a superficial service-connected scar is painful 
on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2003).  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Note 1 
following Diagnostic Code 7804 (2003).  In such a case, a 
10 percent evaluation will be assigned for a scar on the tip 
of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation.  38 C.F.R. § 4.118, 
Note 2 following Diagnostic Code 7804 (2003).  

Throughout the current appeal, the veteran has asserted that 
his service-connected residual scar of a projectile shell 
injury to the right buttock is more severe than the current 
noncompensable disability evaluation indicates.  
Specifically, in the substantive appeal which was received at 
the RO in August 2003, the veteran asserted that this 
service-connected scar is so painful as to render him unable 
to "stand stable" and to "secure . . . [his] right foot."  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected right 
buttock scar must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

In this regard, the Board has considered the veteran's 
complaints of a painful right buttock scar as well as an 
inability to stand with stability and security.  
Significantly, however, the recent VA examination conducted 
on this scar in February 2003 has demonstrated that the scar 
is asymptomatic.  In particular, the February 2003 VA 
evaluation of the veteran's right buttock scar has shown no 
pain to palpation, no adherence to underlying tissue, smooth 
texture, no instability (or frequent loss of covering of the 
skin over the scar such as from ulceration or breakdown of 
the skin), no elevation or depression, no underlying soft 
tissue damage, no deepness, same color as that of the 
surrounding skin, no area of induration or inflexibility of 
the skin in the area of the scar, no limitation of motion of 
the scar or the right hip, as well as no keloid formation, 
inflammation, or edema.  Furthermore, after conducting the 
examination, the examiner concluded that the veteran's right 
buttock scar was superficial and involved no limitations.  

As the veteran's service-connected right buttock scar has 
been shown to be asymptomatic, a compensable evaluation for 
this disability is not warranted under the appropriate 
diagnostic code which rates impairment resulting from 
instability, poor nourishment, and repeated ulceration of the 
scar [see, 38 C.F.R. § 4.118, Diagnostic Code 7803 (2002) & 
(2003)]; impairment resulting from an objectively painful 
scar [see, 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002) & 
(2003)]; or impairment resulting from limitation of function 
of the affected part [see, 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002) & (2003)].  The veteran's claim for an 
initial compensable rating for the service-connected residual 
scar of a projectile shell injury to his right buttock must, 
therefore, be denied.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's right buttock scar 
results in marked interference with his employment or 
requires frequent periods of hospitalization.  Rather, the 
Board notes that the percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his right buttock 
scar results in unusual disability or impairment that renders 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  


ORDER

Service connection for a back disability is denied.  

An initial compensable disability rating for the 
service-connected residual scar of a projectile shell injury 
to the right buttock is denied.  


REMAND

With regard to the veteran's claim for service connection for 
a respiratory disorder, the Board notes that a September 2001 
private medical record includes a notation that the veteran 
had been treated for bronchiectasis since 1983.  At the time 
of the September 2001 private outpatient treatment session, 
the veteran also reported having had pneumonia in Korea and 
complained of experiencing coughing for over 25 years.  

The Board acknowledges that the service medical records are 
negative for complaints of, treatment for, or findings of a 
respiratory disorder.  Furthermore, the October 1956 
separation examination demonstrated that the veteran's lungs 
and chest were normal.  Chest x-rays were also negative.  The 
first post-service evidence of a respiratory disorder is 
dated in November 1981, when private medical records 
reflected treatment for diagnosed severe bronchitis.  

A complete and thorough review of the claims folder indicates 
that the veteran has not been accorded a VA examination to 
determine the nature, extent, and etiology of any respiratory 
condition that he may have.  In view of the veteran's 
complaints of receiving treatment for pneumonia during his 
military service in Korea as well as his report of having 
experienced coughing for over 25 years, the Board believes 
that the veteran's claim for service connection for a 
respiratory disorder should be remanded to the RO to accord 
the veteran an opportunity to undergo a pertinent VA 
examination.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered respiratory 
treatment to him since his separation 
from service in November 1956.  After 
furnishing the veteran the appropriate 
release forms where necessary, the RO 
should obtain the complete clinical 
records from each health care provider 
identified by the veteran that have not 
been previously procured and associated 
with the claims folder.  

2.  The RO should also procure copies of 
all records of respiratory treatment that 
the veteran has received at the VA 
Medical Center in San Juan, the 
Commonwealth of Puerto Rico since his 
separation from service in November 1956.  
All available reports should be 
associated with the veteran's claims 
folder.  

3.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any respiratory 
disorder shown on evaluation.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

If a respiratory disability is found on 
examination, the examiner should express 
an opinion as to whether it is more 
likely, less likely or as likely as not 
related to and consistent with the 
veteran's assertion of pneumonia during 
his military duty.  The examiner should 
reconcile any opinion with the veteran's 
service medical records (including the 
separation examination report) as well as 
the post-service medical records 
(including any reports received pursuant 
to paragraphs 1 and 2 of this Remand).  A 
complete explanation for any conclusions 
reached would be helpful in adjudicating 
the claim.  

4.  The RO should re-adjudicate the issue 
of entitlement to service connection for 
a respiratory disorder.  If the decision 
remains in any way adverse to the 
veteran, he should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



